Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 29, 2019

                                        No. 04-19-00159-CR

                                         Alfred CASAREZ,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 19-0358-CR-C
                              Honorable William Old, Judge Presiding


                                           ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

        On May 8, 2019, after Appellant failed to respond to our April 3, 2019 show cause order,
this court issued an opinion and order dismissing the appeal for want of jurisdiction.
           On May 22, 2019, Appellant filed a motion for rehearing.
        The court requests a response from the State regarding (1) whether this court has
jurisdiction in this appeal and (2) whether the appellate record as presently constituted is
sufficient to make a jurisdictional determination. The State’s response need not address
appellate counsel’s explanation regarding her invalid e-mail address.
        If the State wishes to file a response, it must do so within FIFTEEN DAYS of the date of
this order. See TEX. R. APP. P. 49.2.

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court